Citation Nr: 1810012	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  06-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder (MDD) from June 5, 2003, to August 24, 2017, and in excess of 50 percent since August 25, 2017.  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

In January 2009, the Board denied an increased rating claim in excess of 30 percent for anxiety and depression.  In a May 2010 Joint Motion for Remand (Joint Motion), while on appeal to the United States Court of Appeals for Veterans Claims (Court), the parties agreed that the Board's January 2009 decision denying the increased rating claim needed to be vacated and the claim needed to be remanded.  The Board again remanded the claim in November 2010, December 2015, February 2017, and July 2017 for additional evidentiary and procedural development.  


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disorders, including anxiety and depression, manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generality functioning satisfactorily, with routine behavior, self-care, and normal conversation, from June 5, 2003, to August 24, 2017.  

2.  The Veteran's service-connected psychiatric disorder of MDD manifested by occupational and social impairment with reduced reliability and productivity since August 25, 2017, but has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in excess of 30 percent for MDD from June 5, 2003, to August 24, 2017, and in excess of 50 percent since August 25, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.125, 4.130, Diagnostic Code (DC) 9499-9434 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  On several occasions, including in June 2017, the Veteran's attorney asserted that the Veteran was not notified of the time and place for a scheduled VA examination.  Thus, the Board remanded the case most recently in July 2017 to associate with the claims file outstanding treatment records, schedule the Veteran for a VA examination, notify him of the scheduled examination, and issue a supplemental statement of the case (SSOC) if any benefit was denied.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Veteran was previously informed of the requirements necessary to substantiate an increased rating claim.  Generally, the notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of these letters complied with the requirements of 38 U.S.C. § 5103(a) (2012) and 38 C.F.R. § 3.159(b) (2017). 

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations in October 2004, March 2013, and August 2017.  In multiple statements throughout the appeal, the Veteran's attorney has made assertions regarding the adequacy of VA examinations, which the Board notes are generic boilerplate, with no suggestion of specific inadequate portions.  The Board determines that these examination reports and medical opinions, when read as a whole, contain clear explanations in support of the VA examiners' opinions and findings following a thorough review of the pertinent records, lay statements, and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  These VA examinations are adequate to decide the Veteran's claim.

The Veteran contends that the disability rating for his service-connected MDD, which was previously rated as anxiety and depression, should be rated higher than the currently-assigned ratings.   

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initially assigned disability rating for this disability; thus, the appeal period stems from June 5, 2003.  

The Veteran's acquired psychiatric disability has been evaluated under 38 C.F.R. § 4.130 as 30 percent disabling and 50 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments.  See 38 C.F.R § 4.130, DC 9499-9434.  

The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs.  See id.  VA must consider all symptoms of a veteran's disorder that affect his or her occupational and social impairment.  See id. at 443.  If the evidence demonstrates that a veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017).  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id.  VA must consider all of the Veteran's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores, and the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), which does not use GAF scores. 

GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships."  Id.  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).

At the outset, the Board finds that the Veteran's service-connected psychiatric disorders, including anxiety and depression, manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generality functioning satisfactorily, with routine behavior, self-care, and normal conversation, from June 5, 2003, to August 24, 2017.  His MDD manifested by occupational and social impairment with reduced reliability and productivity since August 25, 2017, but has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

An April 2003 VA psychiatry note showed that the Veteran had symptoms of depression not otherwise specified (NOS).  His mental status evaluation showed that his mood and affect were moderately blunt, but he was alert and oriented to person, place, and time.  He did not have any delusions or hallucinations, and he was not suicidal or aggressive.  The Veteran complained of not having a job and indicated that most of his depressive feelings would go away if he had a job.  The Board notes that the Veteran was granted a total disability rating based upon individual unemployability (TDIU) due to his service-connected disabilities, effective June 5, 2003.  As TDIU has been in effect for the entirety of the appeal period, the Board shall not discuss further whether entitlement to a TDIU is warranted. 

A May 2003 VA vocational rehabilitation note showed that the Veteran earned masters's degrees in public health, management, and counseling following his active duty service in the 1970s.  He also earned a medical doctor's degree a from a school in the Caribbean, but was unable to become a licensed and accredited doctor in the United States.  Although the Veteran previously worked as a typist and an in-home nurse's aide, he was unemployed during this evaluation.  

The Veteran filed a claim for entitlement to service connection for chronic anxiety and depression in June 2003.  

An October 2003 VA psychiatry note showed that the Veteran complained of a depressive disorder NOS.  A mental status evaluation showed that his mood and affect were normal and he was alert and oriented to person, place, and time.  He did not have any delusions or hallucinations, and he was not suicidal or aggressive.  A January 2004 VA psychiatry note showed identical mental status evaluation results.  

During an October 2004 VA examination, the Veteran stated that he lived by himself, and that he had severe financial problems.  He told the examiner that he was not social and that he did have friends.  He contended that he last earned money helping a friend type things into his computer.  He gave a history that included attaining two bachelor's degrees and a master's degree.  He also stated that he attended medical school in Italy and the Dominican Republic.  He described his mood as depressed and attributed a lot of his depression to his childhood.  He did not have crying spells.  He reported having suicidal thoughts but not plans or intent. He reported being angry, but was able to control this anger so that it did not come out.  The Veteran was very anxious and rated himself at an 8.5 to 9.5 on a 1 to 10 scale.  Though the Veteran reported being nervous his whole life, he did not report any fears or phobias.  He reported variable sleeping patterns, for which he took medication; however, he was not troubled by bad dreams.  He stated that his appetite was good, and that he did not drink, smoke, or use recreational drugs.  He denied a history of hallucination and no delusional material was elicited.

During the examination, the examiner noted that the Veteran's appearance was disheveled, his nails were bitten, and he had a slight body odor about him.  The Veteran was oriented to time, place, and person.  He was cognizant of the reason for the examination.  He was logical and coherent, but also tangential, and circumstantial.  He was spontaneous and articulate, but had a slight push of speech.  The Veteran was pleasant and cooperative.  His mood was somewhat dysphoric, but his actions were paradoxical.  He talked incessantly, spontaneously, and with a push of speech, but his voice was low and flat.  The examiner noted that there was no evidence of a cognitive disorder but he speculated that the Veteran might have "some type of minimal brain damage."  The Veteran was not hypervigilant, and he looked moderately anxious and depressed.  The Veteran's ability to think abstractly and his judgment were grossly intact.  Also, his attention, concentration, recent and remote history were intact.  The examiner noted that the Veteran was of high average intelligence, and was able to manage his VA benefits and to handle his affairs.  Finally, the examiner noted that it was likely that many of the Veteran's problems with people, social isolation, and dysphoric mood predated service.  The examiner noted that the Veteran presented with a history of psychological abuse as a child.  The examiner diagnosed the Veteran with depressive disorder NOS, which was chronic and in part secondary to pain, and with a personality disorder NOS with some Asperger-type characteristics.  The examiner assigned the Veteran's symptoms a GAF score of 45, and noted that his symptoms warranted a GAF score of 55 if only his depressive disorder was considered.  

The Board notes that the May 2010 Joint Motion vacated and remanded the January 2009 Board decision, which denied entitlement to a disability rating in excess of 30 percent for the Veteran's anxiety and depression symptoms, because the Board failed to discuss the significance of the October 2004 VA examiner's findings that the Veteran had active suicidal thoughts, but no plans or intent; he appeared disheveled, including biting his nails and a slight body odor; and, he was tangential and circumstantial.  The Board notes that, when read as a whole, the October 2004 VA examination report reasonably indicates that although the Veteran exhibited serious symptoms of impaired personal hygiene, suicidal thoughts, and impairment of communication, these symptoms were not attributed to his service-connected anxiety and depressive disorders.  Rather, as indicated by the October 2004 examiner, who assigned a GAF score of 55, which indicate moderate symptoms, these serious symptoms of suicidal ideation, disheveled appearance, and tangential and circumstantial speech and thought were associated with the Veteran's nonservice-connected personality disorder NOS with some Asperger-type characteristics.  Additionally, this examiner determined that much of the Veteran's psychiatric problems, apart from some depression that was due to his pain, appeared to be longstanding and personality related.  The examiner specifically noted that many of his problems with people, social isolation, and dysphoric mood predated his active duty service.  

In his May 2006 substantive appeal to the Board (VA Form 9), the Veteran stated that he had difficulties following a train of thought and recall problems due to his depression.  

An October 2007 VA psychiatry outpatient note showed that the Veteran was taking medication for his depression, and that he stated that he was dealing with his depression symptoms for 35 years.  He stated that he always felt sad and did not have motivation.  He also endorsed symptoms of low energy, being unable to complete tasks, frequent waking during the night, hoarding old objects, suicidal thoughts, poor concentration, and stress due to financial problems.  However, he indicated that he did not have any hallucinations, panic attacks, or drug or alcohol use, and that he has never attempted suicide.  A psychiatric evaluation showed interrupted sleep, but good appetite.  He walked slowly, was obese, and showed symptoms of psychomotor retardation and depressed mood and flattened affect.  His speech was normal and he made good eye contact.  His thought process was normal, but circumstantial.  He did not have any delusions and hallucinations.  He denied any suicidal or aggressive symptoms, as well as being obsessive or compulsive.  He was alert and oriented to person, place, and time.  His concentration was poor, but his immediate recall, memory of recent and past events, and insight and judgement were good.  The medical professional diagnosed the Veteran with recurrent, severe MDD and assigned a GAF score of 50.  The Board notes that although this VA medical professional attributed serious symptoms to the Veteran's MDD, as indicated by the GAF score of 50, the medical professional failed to discuss the impact of the Veteran's nonservice-connected personality disorder or his longstanding nonservice-connected psychiatric symptoms, as were noted in the October 2004 VA examination report, as well as the March 2013 and August 2017 VA examination reports, which the Board shall discuss below.  

A December 2009 VA psychiatry note showed the Veteran's complaints of not being able to sleep well, hopelessness, and that although he had some thoughts of being better off dead, suicide scared him.  He denied being suicidal.  A mental status evaluation showed that the Veteran's appetitive was good but sleep was fair.  He had mildly depressed mood and sad affect.  He did not have any delusions or hallucinations, and he was not suicidal or aggressive.  He was alert and oriented to person, place, and time, and had good concentration.  The medical professional indicated that the Veteran had a previous GAF score of 53 in October 2008, and that his current GAF score was again 53, indicating moderate symptoms.  

A December 2011 VA psychiatry note showed that the Veteran described his depression symptoms as "OK," with some down times, but he again denied being suicidal.  He indicated that he was taking sleep-aid medication and that his sleep was "OK."  A mental status evaluation showed that his appetite and sleep were good.  His mood and affect were normal.  He was not suicidal or aggressive and he did not have any delusions or hallucinations.  The medical professional noted that he was alert and oriented to time, place, and person.  The medical professional assigned a GAF score of 55, indicating moderate symptoms.  

A June 2012 VA psychiatry note showed that the Veteran complained of variable sleep.  He indicated that he had a "tic" with painful spasms.  He endorsed some symptoms of helplessness when a friend of his erased some computer information.  He stated that he was not suicidal because of his religious beliefs.  He asked to have mirtazapine medication increased to get better sleep.  A mental status evaluation showed good appetite and fair sleep.  His mood and affect were normal.  He did not have any delusions or hallucinations and he was not suicidal or aggressive.  He was alert and oriented to time, place, and person.  The medical professional assigned a GAF score of 55, indicating moderate symptoms.  

A February 2013 VA psychiatry note showed that the Veteran was diagnosed with depression NOS to rule out MDD, and to rule out posttraumatic stress disorder (PTSD) from an injury in the military, and assigned a GAF score of 45-50, indicating serious symptoms.  In an addendum note from the same date, the Veteran complained of being more depressed in the last year.  He stated that his energy was lower, and he was sleeping more, but he did not report any emotionally valent symptoms.  The Veteran stated that he worked on a computer program and that he did not socialize much.  He did not have any family contacts, apart from one brother with whom he did not maintain contact.  He stated that he had some friends and that he volunteered to help handicapped individuals run errands.  The medical professional noted that the Veteran did not have suicidal or homicidal ideation, manic or frank psychotic symptoms, or any clear delusional ideation.  The medical professional's impression was that the Veteran had both schizotypal and obsessive compulsive personality disorder types with suspicion of hoarding behaviors.  The Veteran was also assessed as being isolated with poor social skills and limited outside support.  The medical professional noted that the Veteran had increased dystrophic symptoms in context of his worsening psychosocial stressors.  The medical professional diagnosed him with depression disorder NOS with notable cluster assist/control personality traits, and to rule out obsessive/compulsive and schizotypal personality disorder.  The medical professional again assigned a GAF score of 45.  The Board notes that these psychiatric and addendum notes, as well as a February 2013 VA discharge summary note, indicate that although the Veteran experienced some depressive symptoms due to his service-connected disability, the majority of the Veteran's symptoms were caused by his nonservice-connected personality disorder, including obsessive/compulsive and schizotypal personality disorder.  

During a March 2013 VA examination, the Veteran was diagnosed with depressive disorder NOS and personality disorder NOS.  The examiner noted that the Veteran's GAF score was 50.  The examiner was able to differentiate between the Veteran's depressive symptoms and his personality disorder symptoms.  The Veteran's depressive disorder symptoms included depressed mood, lethargy, and diminished interest in activities.  The Veteran's personality disorder NOS symptoms included characteristics of daily functioning, i.e., minimal social interactions, few or no long-term social relationships, restricted emotional expression, and eccentric behavior.  Following a psychiatric evaluation, the examiner determined that the Veteran's service-connected depressive disorder NOS amounted to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The examiner explained that the Veteran was currently prescribed Bupropion, Mirtazapine, and Amitriptyline medication.  He received inpatient psychiatric care in February 2013 with diagnoses of depression NOS and personality disorder characteristics.  The examiner noted that the Veteran's personality characteristics were described in his initial October 2004 VA examination report to explain, in part, his presenting mood symptoms.  The examiner noted that medical evidence shows that the Veteran was non-compliant with his medication, which was attributed to depressive symptoms and not dementia.  The Veteran described that his depressive symptoms had worsened since his last examination in October 2004.  He reported that he attempted to "keep busy" by reading comics and working on his computer to create a program to catalog United States history books.  He stated that he spent most of his time in bed, asleep, or watching television.  He reported diminished interest, spending over 18 hours in bed asleep, and having minimal social interactions.  When the examiner asked him to describe specific symptoms that he perceived to have worsened since the date of his last examination, he provided tangential descriptions of the computer programs he was working on.  He related hip pain to his depressed mood and diminished interest in activities.  

A mental status evaluation showed that the Veteran displayed restricted affect, monotone voice, slow and deliberate speech, and tangential and circumstantial thoughts/speech unrelated to the topic at hand.  The examiner noted that the Veteran was disheveled in appearance and evidenced poor hygiene.  The examiner noted that the Veteran was evaluated on multiple occasions for mental status changes by a VA doctor and that no impairment was noted on those evaluations.  The examiner noted that the Veteran's symptoms included depressed mood, such as excessive sleep, poor energy, flat and mostly restricted affect, and diminished interest.  He also had chronic sleep impairment, and circumstantial, circulatory, or stereotyped speech.   

The examiner noted that the October 2004 VA examination clearly identified that the majority of the Veteran's mental health symptoms were present prior to his military service.  This examiner determined that based on the current examination and review of the Veteran's records, this examiner concurred with the statements made during the Veteran's October 2004 examination.  The examiner explained that the Veteran's depressive symptoms were present, but did not appear to be significantly different from his previous examination in October 2004, and were not solely attributable to service-related events.  The examiner indicated that the Veteran's personality characteristics were noted in a recent inpatient psychiatric admission in February 2013, and likely continued to contribute significantly to impairment in the Veteran's day-to-day functioning.  The examiner concluded that the Veteran's depressive symptoms, in isolation, did not impact the Veteran's functioning to the extent that he was unemployable.  The examiner noted that the Veteran's depressive symptoms were less likely than not solely attributable to his military service experiences and pain.  

A November 2013 VA psychiatry note showed that the Veteran was diagnosed with depression NOS and schizotypal personality disorder.  A mental status evaluation showed that he did not have any complaints or side effects of medication.  His appetite and sleep were good, but he was unable to go back to sleep if he awoke during the night.  His mood and affect were normal.  He was not suicidal or aggressive and he did not have any delusions or hallucinations.  The medical professional noted that he was alert and oriented to time, place, and person, and that he had good concentration.  The medical professional assigned a GAF score of 55, indicating moderate symptoms.  

A November 2014 VA mental health note showed that the Veteran's mental status indicated a depressed mood, interrupted sleep due to pain, normal appetite, goal-oriented thoughts, reduced psychomotor ability, normal grooming and attire, no suicide ideation, and reduced speech tone, but rate and volume were within normal limits.  

A July 2015 private medical opinion pertaining to the Veteran's claim for TDIU showed that the Veteran complained that his depression symptoms ranged from an 8 to a 10 on a scale out of a possible 10.  This private medical professional noted that the Veteran's speech was tangential and he was easily defocused.  The Veteran endorsed symptoms of difficulty falling and staying asleep.  He told the medical professional that he wakes up after approximately two to three hours due to chronic pain.  He stated that his concentration was diminished at times, he had difficulty with short-term memory, and that he tended to be withdrawn and depressed.  After reviewing the Veteran's records and speaking to him on one occasion, this private medical professional determined that the Veteran's psychiatric symptoms have been serious since his in-service accident.  This medical professional determined that the Veteran has been experiencing deficiencies in work, school, judgment, thinking, and mood due to suicidal ideation and intermittently illogical or obscure speech patterns with near-continuous depression, which affected his ability to function appropriately and effectively.  This medical professional noted that there are several indications that the Veteran has neglected his personal appearance and hygiene during his VA examinations.  The private doctor also noted that the Veteran has had an inability to establish and maintain effective relationships in the personal, social, and occupational arenas.  This doctor determined that the Veteran was unemployable due to his injuries sustained from his in-service accident and significant anxiety and depression.  

Additional VA treatment records from August 2016 and May 2017 show that the Veteran has continued to be treated for depression with medication approximately every six months.  

Given this evidence, the Board finds that the Veteran's service-connected psychiatric disorders, including anxiety and depression, manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generality functioning satisfactorily, with routine behavior, self-care, and normal conversation, from June 5, 2003, to August 24, 2017.  The October 2004 and March 2013 VA examiners determined that the Veteran's symptoms amounted to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks after performing in-person psychiatric evaluations and reviewing the relevant records.  While the Board has considered the July 2015 private medical professional's opinions regarding the Veteran's symptoms, the Board determines that the probative value of this July 2015 private evaluation is greatly diminished by the fact that this private doctor did not discuss, or attempt to identify, the impact of the symptoms associated with the Veteran's personality disorder, which are noted throughout the Veteran's psychiatric treatment records during the appeal.  

The Board finds the medical opinions of the October 2004 and March 2013 VA examiners to be more probative because these examiners discussed and separated out the Veteran's service-connected depression symptoms from the symptoms associated with the Veteran's nonservice-connected psychiatric disorders, including a personality disorder.  Additionally, the October 2004 and March 2013 VA examiners' opinions and findings are buttressed by the frequent mental status evaluations from December 2009, December 2011, June 2012, and February 2013, which showed that the Veteran's symptoms were moderate and not serious when only his service-connected psychiatric symptoms were analyzed.  Thus, although several VA and private medical records indicate that the Veteran's psychiatric symptoms were serious, to include having a GAF score between 40 and 50, the overall record shows that from June 5, 2003, to August 24, 2017, the Veteran's service-connected anxiety and depression did not amount to occupational and social impairment with reduced reliability and productivity.  Accordingly, a rating in excess of 30 percent for his service-connected psychiatric disability is not warranted during this appeal period.

The Veteran was afforded a VA examination in August 2017, during which he was diagnosed with MDD pursuant to the DSM-5.  A mental status examination showed that he was casually and appropriately dressed, his hygiene and grooming appeared adequate, and he generally presented as a pleasant and agreeable individual.  He was oriented to person, place, and date.  His mood was depressed and his affect did not appear to match his reported mood as his affect appeared neutral.  His attention and concentration were fair to poor, as evidenced by his somewhat tangential responses to interview questions.  His speech was of normal rate and volume, and his eye contact was appropriate.  His thought content was free of any delusions, and the examiner did not observe any evidence of a thought disorder.  The Veteran exhibited fair insight into his symptoms and the impact that they have upon his day to day functioning.  His judgment appeared intact, and he appeared currently competent to manage his own finances.

Following a review of the Veteran's self-reported symptoms and relevant records, the examiner determined that the Veteran's symptoms included depressed mood, chronic sleep impairment, disturbances of motivation and mood, circumstantial, circulatory, or stereotyped speech, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner determined that these symptoms amounted to occupational and social impairment with reduced reliability and productivity.  The examiner also noted that Veteran reported having friends and a good relationship with his girlfriend.  He denied mental health difficulties at work; however, he reported that he last held a job 20 years prior.  He stated that he currently volunteers as an election judge, on occasion.  He denied any difficulties at this volunteer job that were associated with his mental health disability, but did note difficulties waking up early to be at the job at 4 a.m. or 5 a.m. until 7 p.m.  He further described difficulties with motivation to complete activities, as well as having a lack of interest in activities.  Additionally, he described a sporadic sleep schedule and problems with concentration.  The examiner opined that it is possible that these symptoms, which the examiner thought are part of the Veteran's depression, could contribute to a decrease in productivity within a work setting, if the Veteran were to work. 

Given this evidence, the Board finds that the Veteran's service-connected psychiatric disorder of MDD manifested by occupational and social impairment with reduced reliability and productivity since August 25, 2017, but has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, the August 2017 VA examination report shows that the Veteran's symptoms had worsened and the examiner determined that his MDD showed occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, chronic sleep impairment, disturbances of motivation and mood, circumstantial, circulatory, or stereotyped speech, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, the Veteran's symptoms have not approximated a disability picture requiring a rating of 70 percent since August 25, 2017, because the claims file does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In fact, the Veteran indicated during the August 2017 VA examination that he had friends and had a good relationship with his girlfriend.  He also stated that he volunteered as an elections judge, and was able to perform volunteer duties lasting approximately 14 hours per day.  Consequently, the frequency, severity, and duration of this MDD symptoms have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family, relations, judgment, thinking, or mood, since August 25, 2017.  

Accordingly, the preponderance of the evidence shows that an initial disability rating in excess of 30 percent for MDD from June 5, 2003, to August 24, 2017, and in excess of 50 percent since August 25, 2017, is not warranted.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.125, 4.130, DC 9499-9434.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 30 percent for MDD from June 5, 2003, to August 24, 2017, and in excess of 50 percent since August 25, 2017, is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


